              Case 3:18-bk-04334-JAF         Doc 79     Filed 09/13/19    Page 1 of 9



                                         ORDERED.


         Dated: September 13, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION
                                    www.flmb.uscourts.gov


In re:

Randall J. Frillman,                                          Case No. 3:18-bk-04334-JAF
                                                              Chapter 13

                 Debtor.                 /

 FINDING OF FACTS AND CONCLUSIONS OF LAW IN CONNECTION WITH THE
 UNITED STATES TRUSTEE’S MOTION FOR SANCTIONS AGAINST RAY C. HILL

          THIS CASE came before the court for evidentiary hearing on August 21, 2019 upon the

United States Trustee’s Motion for Examination of Fees Under 11 U.S.C. § 329(b) and Sanctions

Under Local Rule 2090-2 and the Court’s Inherent Power (the “Motion for Sanctions;” Doc. No.

33) against bankruptcy attorney Ray C. Hill.

          At the evidentiary hearing, the parties announced that they had reached a settlement under

which: (i) Mr. Hill would admit to the allegations set forth in the Motion for Sanctions; (ii) Mr.

Hill would be suspended from practicing before the United States Bankruptcy Court for the Middle

District of Florida for a period of 180 days; (iii) Mr. Hill would refund all money collected from

the debtor in this case, Randall J. Frillman, (the “Debtor”) within 60 days; and (iv) within 180
             Case 3:18-bk-04334-JAF          Doc 79      Filed 09/13/19      Page 2 of 9



days, Mr. Hill would attend 15 hours of continuing legal education (“CLE”) on the topics of ethics

or bankruptcy law beyond the requirements of the Florida Bar. For the reasons below, the Court

approves the proposed settlement of the parties.

                                   FACTUAL BACKGROUND

        As part of the settlement, Mr. Hill does not dispute the factual allegations of the United

States Trustee. For this reason, and because the allegations are well-supported by the United States

Trustee’s Exhibits 1 through 40, which were admitted at the evidentiary hearing, the Court finds

that the factual allegations set forth in the Motion for Sanctions are true in their entirety. The facts

are set forth below.

        A. Mr. Hill Provided Substandard Services in the Instant Case

        On December 13, 2018, Mr. Hill filed a chapter 13 bankruptcy petition for the Debtor. The

petition was not signed by the Debtor. (See Exhibit 5.) On December 17, 2018, Mr. Hill filed the

Debtor’s Schedule D. The only creditor included on the Debtor’s Schedule D is the Debtor’s

mortgage creditor, Deutsche Bank National Trust LLC. (See Exhibit 8.) Schedule D was not filed

under a declaration signed by the Debtor.

        On December 20, 2018, the Court entered a Notice of Deficient filing and Order of

Impending Dismissal due to the Debtor’s failure to file a completed and signed bankruptcy

petition. (See Exhibits 9 and 10.) On December 27, 2018, Mr. Hill filed an Amended Petition,

which included the Debtor’s electronic signature. (See Exhibit 11.) However, as of the date of the

United States Trustee’s filing of the Motion for Sanctions, and to date, Mr. Hill has not furnished

proof that he obtained the Debtor’s wet signature, despite the United States Trustee’s e-mailed

request. (See Exhibit 40.)

        On December 28, 2018, the Court entered a second Notice of Deficiency (see Exhibit 12),

                                                   2
              Case 3:18-bk-04334-JAF         Doc 79    Filed 09/13/19     Page 3 of 9



noting numerous deficiencies in the case. On January 8, 2019, the Court entered an Order

Dismissing Case (see Exhibit 13), due to the Debtor’s failure to comply with the second Notice of

Deficiency.

       On January 16, 2019, Mr. Hill filed his First Motion to Reinstate Case. (See Exhibit 14.)

On January 17, 2019, the Court entered an Order Striking Motion to Reinstate Case. (See Exhibit

15.) On January 29, 2019, Mr. Hill filed an Amended Motion to Set Aside Order Dismissing Case

(see Exhibit 16), which is identical to the First Motion to Reinstate Case.

       On February 13, 2019, the Court made a CM/ECF docket entry requiring Mr. Hill to notice

a hearing on the Amended Motion to Set Aside for March 13, 2019 at 2:30 p.m. Mr. Hill did not

notice the hearing as required. (See Exhibit 4.) On February 19, 2019, the Court made a second

CM/ECF docket entry further reminding Mr. Hill to notice the hearing scheduled on the Amended

Motion for March 13, 2019. Id. Despite this reminder, Mr. Hill did not notice the hearing as

required. Id. On February 21, 2019, the Court cancelled the hearing on the Amended Motion due

to Mr. Hill’s failure to notice the hearing. Id.

       On February 21, 2019, Mr. Hill filed the First Motion for Reconsideration of Order Striking

Motion to Set Aside Order Dismissing Case. (See Exhibit 17.) On February 25, 2019, the Court

made a CM/ECF docket entry requiring Mr. Hill to notice the hearing on the First Motion for

Reconsideration scheduled for April 3, 2019. (See Exhibit 4.) Mr. Hill did not timely notice the

hearing. Id. On February 28, 2019, the Court made a CM/ECF entry further reminding Mr. Hill

to notice the hearing on the First Motion for Reconsideration scheduled for April 3, 2019. Id. On

March 1, 2019, Mr. Hill filed the notice of hearing. Id. On April 8, 2019, the Court entered an

Order setting aside dismissal of the case. (See Exhibit 19.)

       On May 1, 2019, Stephen M. Doty filed a motion for substitution as Debtor’s Counsel.

                                                   3
             Case 3:18-bk-04334-JAF          Doc 79      Filed 09/13/19      Page 4 of 9



(See Exhibit 4.) On May 7, 2019, the Court granted Mr. Doty’s motion. Mr. Hill has not disclosed

the compensation he was paid in this case in any Court filing. Id.

       In summary, Mr. Hill’s deficiencies in the instant case include the following: (1) he filed

an unsigned Petition and later Schedule D without a declaration signed by the Debtor and was

unable to produce copies of wet signatures upon request; (2) he allowed the instant case to be

dismissed due to numerous deficiencies; (3) he did not timely notice hearings as required by the

Court resulting in the cancellation of hearings; and (4) he did not disclose the compensation paid

to him by the Debtor.

       B. The Instant Case is Part of a Pattern of Substandard Services

           1. Mr. Hill Rarely Obtains Bankruptcy Discharges for his Clients

       The cases filed by Mr. Hill seldom result in bankruptcy discharges for his clients.

According to the demonstrative chart admitted as the United States Trustee’s Exhibit 2, of the 34

cases filed by Mr. Hill, only a single case has resulted in a discharge. Of the other 33 cases, 32

cases have resulted in dismissal without a discharge, and one case, In re Daniels (Case No. 3:15-

bk-02258-PMG), resulted in administrative closure without a discharge due to the failure to file a

financial management certificate. (See Exhibit 2.)

           2. Mr. Hill and his Clients are Frequently Sanctioned

       Although Mr. Hill seldom obtains discharges for his clients, his cases often result in

sanctions, either for himself or for his clients. The following six cases resulted in sanctions: (1) the

Court in In re West (3:18-bk-01546-PMG) determined that the debtor had filed “in bad faith and

in violation of the spirit and intent of the bankruptcy code” and imposed a filing bar of one year

(see Exhibit 33); (2) the Court in In re Maximum Life Christian Church, Inc. (6:15-bk-07913-KSJ)

dismissed the debtor with a 5-year injunction against refiling (see Exhibit 34); (3) the Court in In

                                                   4
            Case 3:18-bk-04334-JAF         Doc 79     Filed 09/13/19     Page 5 of 9



re Bonner (3:18-bk-00648-PMG) fined Mr. Hill $350.00 payable to the chapter 7 trustee for failure

to submit a proposed order denying a motion to vacate dismissal and Mr. Hill’s subsequent failure

to attend a hearing on the Court’s Order to Show Cause (see Exhibit 35); (4) the Court in In re

Bello (3:17-bk-04395-PMG) dismissed the debtor’s case with prejudice and imposed a two-year

bar against refiling due to the debtor disobeying a Court Order (see Exhibit 36); (5) the Court in

In re Jackson (3:17-bk-02475-PMG) dismissed the debtor’s case with prejudice and imposed a

one-year bar against refiling (see Exhibit 37); and (6) the Court in In re Hoover (3:17-bk-01144-

PMG) dismissed the case with prejudice and in rem stay relief as to the debtor’s mortgage creditor

(see Exhibit 32).

           3. Mr. Hill’s Conduct Creates Significant Administrative Burdens

       Mr. Hill’s actions and/or inaction creates significant administrative problems for the

Chapter 13 Trustee’s office through his overuse of motions to vacate dismissals. The Chapter 13

Trustee’s affidavit was entered into evidence as Exhibit 3. Typically, Mr. Hill allows cases to be

dismissed due to a filing deficiency. Thereafter, Mr. Hill files a motion to vacate the dismissal,

which the Court typically grants. Then, Mr. Hill allows the case to be dismissed again. Every time

this occurs, the Chapter 13 Trustee must prepare for the hearings on these motions, attend hearings

on these motions, review the debtor’s compliance with the orders granting the motions, prepare

affidavits of default upon the debtor’s non-compliance, and prepare orders dismissing the cases.

Mr. Hill’s practice of excessively filing motions to vacate orders dismissing cases places a large

and unacceptable strain on the Chapter 13 Trustee’s office.

           4.   Mr. Hill has Represented Several Abusive “Multi-Filers”

       Mr. Hill has represented several debtors who file multiple, incomplete bankruptcy petitions

in an effort to improperly delay foreclosure sales as demonstrated by the United States Trustee’s

                                                5
            Case 3:18-bk-04334-JAF         Doc 79     Filed 09/13/19    Page 6 of 9



composite Exhibit 20. These debtors include the following: Vera Mae Kirksey (cases 3:13-bk-

04993-PMG and 3:16-bk-00359-PMG); Loretta West (cases 3:15-bk-01294-PMG, 3:16-bk-

03585-PMG, 3:17-bk-01181-PMG, 3:18-bk-00468-PMG, and 3:18-bk-01546-PMG); Aaron Bello

(cases 3:16-bk-00233-PMG, 3:16-bk-02996-PMG, 3:17-bk-02552-PMG, and 3:17-bk-04395-

PMG); Gerald Dicey (3:13-bk-01683-JAF and 3:14-bk-01210-JAF); Antonio Jackson (cases 3:17-

bk-00152-PMG and 3:17-bk-02475-PMG); and Mark Hoover (cases 3:17-bk-01144-PMG, 3:16-

bk-00149-PMG, and 3:15-bk-01272-PMG). (See Exhibit 20.)

           5.   Mr. Hill Makes Excessive use of Motions to Vacate Dismissal

       Mr. Hill routinely files motions to vacate dismissal, and in some cases files more than one

motion to vacate dismissal in the same case. Despite the Court routinely granting these motions,

all of Mr. Hill’s cases in which he filed motions to vacate were ultimately dismissed. Cases where

Mr. Hill filed a motion to vacate dismissal included the following:

                a. In Cooper (Case Number 3:12-bk-06721-PMG) (see Exhibit 21);

                b. In re Dicey (Case Number 3:13-bk-01683-JAF) (see Exhibit 23);

                c. In re Dicey (Case Number 3:14-bk-01210-JAF) (see Exhibit 23);

                d. In re Hoover (Case Number 3:15-bk-01272-PMG) (see Exhibit 24);

                e. In re Hoover (Case Number 3:16-bk-00149-PMG) (see Exhibit 24);

                f. In re Hoover (Case Number 3:17-bk-01144-PMG) (see Exhibit 24);

                g. In re West (Case Number 3:17-bk-01181-PMG) (see Exhibit 25);

                h. In re West (Case Number 3:18-bk-00468-PMG) (see Exhibit 25);

                i. In re Milfort-Caldwell (Case Number 3:16-bk-00106-JAF) (see Exhibit 26);

                j. In re Bello (Case Number 3:16-bk-02996-PMG) (see Exhibit 27);

                k. In re Bello (Case Number 3:17-bk-04395-PMG) (see Exhibit 27);

                                                6
            Case 3:18-bk-04334-JAF           Doc 79     Filed 09/13/19     Page 7 of 9



               l. In re Jackson (Case Number 3:17-bk-00152-PMG) (see Exhibit 28);

               m. In re Jackson (Case Number 3:17-bk-02475-PMG) (see Exhibit 28);

               n. In re Cooper (Case Number 3:17-bk-00476-PMG) (see Exhibit 22);

               o. In re Griffin (Case Number 3:18-bk-00487-PMG) (see Exhibit 29);

               p. In re Bonner (Case Number 3:18-bk-00648-PMG) (see Exhibit 30); and

               q. In re Odom (Case Number 3:18-bk-01297-JAF) (see Exhibit 31).

           6. Mr. Hill Routinely Fails to Notice Hearings, Upload Orders, and Perform Other

               Ministerial Tasks

       Mr. Hill routinely fails to notice hearings and perform other ministerial tasks as evidenced

by the United States Trustee’s composite Exhibit 38. In the case of In re Bello (3:16-bk-02996-

PMG), two hearings were cancelled due to Mr. Hill’s failure to serve notices. In the case of In re

West (3:17-bk-01181-PMG), the Court also cancelled two hearings due to Mr. Hill’s failure to

serve notices. In the case of In re Jackson (3:17-bk-02475-PMG), the Court cancelled one hearing

due to failure to serve notice. In addition, Mr. Hill consistently fails to upload orders. In the case

of In re Bonner (3:18-bk-00648-PMG), Mr. Hill was sanctioned for failure to upload an order and

attend a hearing on an Order to Show Cause.

                                       APPLICABLE LAW

       Local Rule 2090-2(a) provides, in part, that “[a]ny attorney who appears before the Court

. . . may, after hearing and for good cause shown, be reprimanded, suspended (temporarily or

permanently) from practice before the Court, or subjected to such other discipline as a Judge of

the Court may deem proper.” Additionally, the Court may examine fees pursuant to 11 U.S.C. §

329(b) and Federal Rule of Bankruptcy Procedure 2017. Section 329(b) provides that the Court

may reduce an attorney’s compensation if such compensation exceeds the reasonable value of

                                                  7
             Case 3:18-bk-04334-JAF        Doc 79     Filed 09/13/19     Page 8 of 9



services rendered. The procedure for review of attorney’s fees is set forth in Federal Rule of

Bankruptcy Procedure 2017(a), which provides that any party in interest may file a motion

requesting the Court to determine whether such compensation is excessive.

       Finally, courts have inherent contempt powers in all proceedings, including bankruptcy, to

“achieve the orderly and expeditious disposition of cases.” Chambers v. NASCO, Inc., 501 U.S.

32, 43 (1991). The Eleventh Circuit affirmed the bankruptcy court’s inherent powers in the case

of Glatter v. Mroz (In re Mroz), 65 F.3d 1567 (11th Cir. 1995). According to the Eleventh Circuit,

a court’s inherent power extends to the discipline of attorneys appearing before the court. Mroz,

65 F.3d at 1575. The inherent power of a court is broad and may be invoked even if other

procedural rules might sanction the same conduct. Id. However, courts must use their inherent

powers with restraint and discretion. Id. As such, invocation of a court’s inherent power requires

a finding of bad faith. Id.

                                  THE PROPOSED SETTLEMENT

       The parties have reached a proposed settlement in connection with the Motion for

Sanctions. Under the terms of the settlement, Mr. Hill admits to the conduct described in the

Motion for Sanctions. Mr. Hill will be suspended from practicing law before the United States

Bankruptcy Court for the Middle District for a period of 180 days, he will be required to take 15

hours of continuing education credit within the next 180 days, and he will refund all money paid

to him by the Debtor. Since Mr. Hill has not filed the required disclosure of compensation, he will

be required to file with the Court within 21 days a disclosure of the compensation paid to him by

the Debtor. The Court will stay Mr. Hill’s suspension for a period of 30 days to allow him to close

out or transfer existing cases.

       The Court finds that the proposed settlement is reasonable and in proportion to Mr. Hill’s

                                                8
            Case 3:18-bk-04334-JAF        Doc 79     Filed 09/13/19    Page 9 of 9



failure to provide his clients with adequate representation and in proportion to the unnecessary

administrative burdens that Mr. Hill’s conduct has placed upon the Chapter 13 Trustee’s office

and the Court. See United States v. Hartog, 597 B.R. 673, 678-79 (S.D. Fla. 2019) (finding that a

Court may approve a settlement as long as it does not fall below the lowest point in the range of

reasonableness). Accordingly, the Court will enter a separate order approving the terms of the

proposed settlement.




Copies to (Clerk’s Office to Serve):
Randall J. Frillman, 5519 Cabot Dr. N., Jacksonville, FL 32244;
Ray C. Hill, 50 North Laura Street, Suite 2500, Jacksonville, FL 32202.




                                               9
